           Case 7:19-cv-08577-VB Document 42 Filed 05/11/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
SEAN BOYLE,                                                  :
                           Plaintiff,                        :
                                                             :
v.                                                           :
                                                             :   OPINION AND ORDER
NORTH SALEM CENTRAL SCHOOL                                   :
DISTRICT and PUTNAM-NORTHERN                                 :   19 CV 8577 (VB)
WESTCHESTER BOARD OF                                         :
COOPERATIVE EDUCATIONAL                                      :
SERVICES a/k/a BOCES,                                        :
                           Defendants.                       :
-------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Sean Boyle brings this action against defendants North Salem Central School

District (the “School District”) and Putnam-Northern Westchester Board of Cooperative

Educational Services a/k/a BOCES (“BOCES”), alleging various state law negligence and breach

of fiduciary duty claims, as well as one claim under 42 U.S.C. § 1983 for violation of his due

process rights. The action was originally commenced in Supreme Court, Westchester County,

and removed to this Court pursuant to 28 U.S.C. §§ 1441, 1446.

        Now pending are the School District’s and BOCES’s Rule 12(b)(6) motions to dismiss

the amended complaint. (Docs. ## 31, 35).

        For the following reasons, the motions are GRANTED IN PART and DENIED IN

PART, and the case is REMANDED to state court for further proceedings.

        The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

                                               BACKGROUND

        For the purpose of ruling on the motion to dismiss, the Court accepts as true all well-

pleaded allegations in the amended complaint and draws all reasonable inferences in plaintiff’s

favor, as summarized below.


                                                         1
            Case 7:19-cv-08577-VB Document 42 Filed 05/11/20 Page 2 of 10



I.     Alleged Sexual Molestation

       From 1983 to 1984, plaintiff was a sixth-grade student at North Salem Middle/High

School (the “School”), and from 1984 to 1985, plaintiff was a seventh-grade student at the

School. In both the sixth and seventh grades, plaintiff received an annual Individualized

Educational Program (“IEP”), which set forth his educational needs, including social work

services.

       Plaintiff alleges that non-party Robert Reitman was plaintiff’s guidance counselor/social

worker at the School. Plaintiff’s annual IEPs required that he meet with Reitman at least once

per week for counseling sessions. Sometimes the sessions were private, involving Reitman and

plaintiff only, and other times the sessions comprised Reitman and other students.

       According to plaintiff, on one occasion when plaintiff was in either the sixth or seventh

grade, plaintiff reported to Reitman’s office, which was located in a secluded area of the School

library, for a private counseling session. Plaintiff alleges that after he entered, Reitman locked

the office door and initiated a conversation about plaintiff’s “development.” (Doc. #27 (“Am.

Compl.”) ¶ 58). Reitman then told plaintiff he needed to see if plaintiff “was developing

properly.” (Id.).

       Plaintiff alleges Reitman then led him to an out-of-view corner of the office and sexually

molested him. When the counseling session ended, plaintiff left Reitman’s office and went to his

next class.

       Before class began, plaintiff claims he told his teacher what Reitman had done. The

teacher allegedly told plaintiff he (the teacher) would report the incident to School officials.




                                                  2
          Case 7:19-cv-08577-VB Document 42 Filed 05/11/20 Page 3 of 10



II.     Knowledge of Reitman’s Conduct

        According to the amended complaint, prior to Reitman’s sexual molestation of plaintiff,

Reitman had sexually molested one or more other students at the School and defendants had

been made aware that Reitman had done so but failed to take any action to protect students.

        Plaintiff further alleges that during certain counseling sessions, Reitman used his personal

vehicle and took plaintiff and other students on “excursions” away from School property and

without parental permission. According to plaintiff, Reitman inappropriately touched students

during these excursions and offered to perform sexual acts on them. Defendants allegedly

received complaints about these excursions, yet failed to take any action against Reitman.

        Finally, plaintiff claims that although defendants forwarded to state authorities

complaints concerning sexual misconduct by their employees, defendants themselves took no

responsive investigatory or disciplinary action. According to plaintiff, despite defendants’

knowledge of allegations respecting Reitman’s inappropriate behavior with students, defendants

failed to control Reitman’s subsequent exposure to students, including plaintiff, which enabled

Reitman to sexually molest and manipulate plaintiff and other students. In other words, even

though defendants allegedly knew of Reitman’s unlawful, sexual conduct, his employment at the

School was not curtailed in any meaningful way, he retained his accreditation as a guidance

counselor and social worker, and he continued to hold private counseling sessions with students,

including plaintiff, in his office.

        In sum, plaintiff alleges defendants’ negligence and failures to act allowed Reitman to

sexually molest plaintiff.




                                                 3
          Case 7:19-cv-08577-VB Document 42 Filed 05/11/20 Page 4 of 10



                                          DISCUSSION

I.     Legal Standards

       In deciding a Rule 12(b)(6) motion, the Court evaluates the sufficiency of the operative

complaint under the “two-pronged approach” articulated by the Supreme Court in Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009). First, a plaintiff’s legal conclusions and “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements,” are not entitled

to the assumption of truth and are thus not sufficient to withstand a motion to dismiss. Id. at 678;

Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second, “[w]hen there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. at 679.

       To survive a Rule 12(b)(6) motion, the complaint’s allegations must meet a standard of

“plausibility.” Ashcroft v. Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544,

564 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 556).

II.    Federal Claim

       A.      Statute of Limitations

       Defendants argue plaintiff’s Section 1983 due process claim, pleaded against defendants

pursuant to Monell v. Department of Social Services, 436 U.S. 658 (1978), is untimely and

should be dismissed.

       The Court agrees.




                                                  4
          Case 7:19-cv-08577-VB Document 42 Filed 05/11/20 Page 5 of 10



        “Because Congress did not provide a specific statute of limitations for Section 1983

actions, ‘the applicable limitations period is found in the general or residual state statute of

limitations for personal injury actions.’” McClanahan v. Kelly, 2014 WL 1317612, at *3

(S.D.N.Y. Mar. 31, 2014) (quoting Pearl v. City of Long Beach, 296 F.3d 76, 79 (2d Cir. 2002));

see also Owens v. Okure, 488 U.S. 235, 249–51 (1989) (holding the most appropriate statute of

limitations in a Section 1983 action is found in the “general or residual statute for personal injury

actions”). In New York, the statute of limitations for Section 1983 claims is three years, New

York’s general or residual personal injury statute of limitations. Patterson v. County of Oneida,

375 F.3d 206, 225 (2d Cir. 2004); see also Owens v. Okure, 488 U.S. at 249–51. Indeed:

        The Supreme Court in Owens v. Okure . . . held that in the interests of simplicity
        and uniformity, it is the state’s general (“residual”) personal injury period that
        should apply. And in New York, that is CPLR 214(5), which assigns a three-year
        period to personal injury claims in general. Thus, the three-year period of CPLR
        214(5) applies to all § 1983 claims.

N.Y. C.P.L.R. § 214 cmt. C214:2 (McKinney 2019).

        Here, plaintiff alleges defendants’ unconstitutional conduct—which resulted in Reitman’s

sexual molestation of plaintiff—occurred in the early 1980s. Plaintiff commenced this lawsuit in

2019. Thus, it appears the three-year statute of limitations applicable to plaintiff’s Section 1983

claim has lapsed.

        However, plaintiff argues the Court must look to N.Y. C.P.L.R. § 214-g to identify the

relevant statute of limitations applicable to plaintiff’s Section 1983 claim. Section 214-g, which

was enacted in 2019 pursuant to New York’s Child Victims Act (“CVA”), states in pertinent

part:

        Notwithstanding any provision of law which imposes a period of limitation to the
        contrary . . . , every civil claim or cause of action brought against any party alleging
        intentional or negligent acts or omissions by a person for physical, psychological,
        or other injury or condition suffered as a result of conduct which would constitute



                                                   5
              Case 7:19-cv-08577-VB Document 42 Filed 05/11/20 Page 6 of 10



         a sexual offense . . . committed against a child less than eighteen years of age, . . .
         which is barred . . . because the applicable period of limitation has expired, . . . is
         hereby revived, and action thereon may be commenced not earlier than six months
         after, and not later than one year and six months after the effective date of this
         section.

N.Y. C.P.L.R. § 214-g. The statute’s effective date was February 14, 2019, and this action was

commenced in state court on August 20, 2019.

         Although Section 214-g extends the statute of limitations for state law claims respecting

child sexual abuse, it does not extend the statute of limitations for Section 1983 claims. This is

because “where state law provides multiple statutes of limitations for personal injury actions,

courts considering § 1983 claims should borrow the general or residual statute for personal injury

actions.” Anthes v. New York Univ., 2018 WL 1737540, at *10 (S.D.N.Y. Mar. 12, 2018)

(quoting Owens v. Okure, 488 U.S. at 249–50). As noted above, in New York, the applicable

general or residual statute of limitations applicable to plaintiff’s Section 1983 claim is three

years.

         B.       Equitable Tolling

         Plaintiff argues that even if his Section 1983 claim is untimely, the Court should permit

the claim to proceed pursuant to the doctrine of equitable tolling because defendants concealed

the conduct giving rise to plaintiff’s claims and because the CVA allows minor victims of sexual

abuse “a retrospective opportunity to timely ‘become[] aware’ of the wrong from which they

were suffering.” (Doc. #39 (“Pl. Mem.”) at 14).

         The Court disagrees.

         “[F]ederal courts are obligated not only to apply the analogous New York statute of

limitations to . . . federal constitutional claims, but also to apply the New York rule for tolling

that statute of limitations.” Leon v. Murphy, 988 F.2d 303, 310 (2d Cir. 1993). Accordingly,




                                                   6
          Case 7:19-cv-08577-VB Document 42 Filed 05/11/20 Page 7 of 10



just like with the state’s statute of limitations governing Section 1983 claims, this Court looks to

the state’s general tolling rules for applicable tolling standards. Twersky v. Yeshiva Univ., 993

F. Supp. 2d 429, 437 (S.D.N.Y. 2014). With respect to Section 1983 claims of minors, the

state’s general rule tolls the three-year statute of limitations until the minor reaches the age of

majority. Id. Moreover, “in a federal question case in which the limitations and tolling rules are

culled from state law, federal common law determines the date on which that federal claim

accrues.” Id. at 438; see also Connolly v. McCall, 254 F.3d 36, 41 (2d Cir. 2001).

       Equitable tolling applies only in “rare and exceptional circumstances.” Walker v.

Jastremski, 430 F.3d 560, 564 (2d Cir. 2005). “To qualify for equitable tolling, a plaintiff must

demonstrate that he acted with reasonable diligence in pursuing his claim, but that some

extraordinary circumstance, such as fraudulent concealment, prevented him from timely filing

suit.” Syfert v. City of Rome, 768 F. App’x 66, 69 (2d Cir. 2019) (summary order).

       Here, plaintiff fails plausibly to allege extraordinary circumstances prevented him from

commencing this lawsuit prior to the expiration of the statute of limitations period. In other

words, the amended complaint lacks allegations that plaintiff could neither learn of nor assert his

Section 1983 claim from the time he was molested until the limitations period expired. Plaintiff

also does not plausibly suggest he has acquired information respecting defendants’ conduct that

was previously unavailable to him. Moreover, plaintiff fails plausibly to suggest what

conditions, if any, prevented him from timely pursuing this claim. And although the CVA

extends plaintiff’s time to assert and maintain state-law claims regarding the conduct of which he

complains, the statute’s prescriptions do not revive or extend plaintiff’s time to bring an

analogous Section 1983 claim.




                                                  7
          Case 7:19-cv-08577-VB Document 42 Filed 05/11/20 Page 8 of 10



       The allegations in this case are unsettling. But for the reasons set forth above, the

doctrine of equitable tolling does not apply, and plaintiff’s Section 1983 claim must be

dismissed.

III.   State Law Claims

       A.        Original Jurisdiction

       Although plaintiff’s complaint does not identify an amount in controversy, BOCES

argues this Court has original jurisdiction over plaintiff’s state law claims because there is

diversity of citizenship and the amount in controversy “clearly” exceeds $75,000 (Doc. #33 at 4),

as evidenced by plaintiff’s prayer for relief for an “[a]ward of compensatory damages in an

amount to be proven at trial, but in any event in an amount that exceeds the jurisdiction of all

lower courts which would otherwise have jurisdiction, to the extent permitted by law.” (See Am.

Compl. at 26).

       The Court disagrees.

       Federal district courts have original jurisdiction over civil actions between “citizens of

different States” when the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a). The

jurisdictional threshold for federal subject matter jurisdiction is $75,000, and there is no “lower

court” in the federal judicial system with original jurisdiction to adjudicate claims that do not

exceed this monetary threshold.

       Here, plaintiff’s request for damages exceeding the jurisdiction “of all lower courts” is

plainly an artifact from state court practice. The quoted language seems tailored to distinguish

between the jurisdictional monetary thresholds of New York’s Supreme Court and lower-level

civil courts. After all, plaintiff commenced this action in Supreme Court, Westchester County.

Accordingly, the language suggests only that the instant amount in controversy exceeds $25,000.




                                                  8
             Case 7:19-cv-08577-VB Document 42 Filed 05/11/20 Page 9 of 10



See Woodley v. Mass. Mutual, 2008 WL 2191767, at *2 (S.D.N.Y. May 23, 2008) (“The clause

“lower Courts” is an obvious reference to the lower courts of New York, which may not

entertain actions seeking to recover greater than $25,000, and not the federal district courts.”).

        For the above reasons, the above-referenced language in the amended complaint does not

persuade the Court it has federal diversity jurisdiction over plaintiff’s state law claims pursuant

to 28 U.S.C. § 1332(a). See Woodley v. Mass. Mutual, 2008 WL 2191767, at *2 (remanding

case for failure to satisfy amount in controversy requirement when defendants relied solely on

language ad damnum clause stating plaintiff was seeking damages in excess of monetary

jurisdiction of all lower courts).

        B.       Supplemental Jurisdiction

        The School District appears to agree the Court does not have federal diversity jurisdiction

in this matter; it requests that the Court, in its discretion, retain supplemental jurisdiction over,

and dismiss, plaintiff’s state law claims because there is factual overlap between plaintiff’s

federal and state law claims, and to require the parties to litigate in state court plaintiff’s claims

that are “patently lacking in merit . . . would not further the interests of fairness.” (Doc. #36 at

13).

        The Court declines to do so.

        A district court may decline to exercise supplemental jurisdiction over state law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C.

§ 1367(c)(3); Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006).

        Here, the Court has not reached the merits of plaintiff’s Section 1983 claim because that

claim is subject to dismissal on statute of limitations grounds. Accordingly, even if there is




                                                   9
            Case 7:19-cv-08577-VB Document 42 Filed 05/11/20 Page 10 of 10



significant factual overlap between plaintiff’s federal and state law claims, such facts have not

been assessed and do not form the basis for the Court’s adjudication of plaintiff’s federal claim.

          Moreover, it was defendants who removed this case on the basis of federal question

jurisdiction, only then to move to dismiss plaintiff’s federal claim on statute of limitations

grounds. They did not need to remove the case to make that motion. Accordingly, the Court is

unsympathetic to the School District’s position that remand would not serve the interests of

fairness.

            Having dismissed the only claim over which the Court has original jurisdiction, the

Court declines to exercise its supplemental jurisdiction over plaintiff’s remaining state law

claims.

                                           CONCLUSION

          The motions to dismiss are GRANTED IN PART and DENIED IN PART.

          Plaintiff’s Section 1983 due process claim is dismissed solely on the ground that it is

untimely.

          The Court expresses no opinion with respect to defendants’ motions to dismiss inasmuch

as they seek dismissal of plaintiff’s state law claims.

          The Court REMANDS this action to Supreme Court, Westchester County.

          The Clerk is instructed to terminate the motions (Docs. ##31, 35) and remand this case to

Supreme Court, Westchester County.

Dated: May 11, 2020
       White Plains, NY                         SO ORDERED:



                                                ____________________________
                                                Vincent L. Briccetti
                                                United States District Judge



                                                   10
